Citation Nr: 0105176	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-49 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-operative spiral dissection of the right coronary 
artery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied entitlement 
to compensation under the provisions of Title 38, United 
States Code, Section 1151, for heart and artery problems, due 
to a failed angioplasty.  A personal hearing was held before 
a hearing officer at the RO in April 1996.  Later that month, 
the hearing officer granted service connection for post-
operative spiral dissection of the right coronary artery and 
assigned a 20 percent evaluation, effective from January 2, 
1996, pursuant to Diagnostic Code 7110.  The hearing 
officer's decision was implemented in rating decision of May 
1996.  In June 1996, the veteran requested an evaluation in 
excess of 20 percent for the service-connected post-operative 
spiral dissection of the right coronary artery.  In rating 
decisions dated in July and September 1996, the RO continued 
the 20 percent evaluation. In October 1997, the Board 
remanded the case for further development.  The development 
has been completed and the case is now ready for appellate 
review.

The Board notes that the veteran has raised a claim for a 
total rating based on individual unemployability. This issue 
is referred to the RO for appropriate consideration.


FINDING OF FACT

The veteran currently has chronic, stable, exertional angina 
pectoris, symptomatic approximately twice a week with much 
exertion, which significantly limits his activity; he is 
capable of doing ordinary daily activities at a fairly low 
level of exertion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for 
post-operative spiral dissection of the right coronary artery 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7110 
(1997 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The VA medical records show that the veteran had chest pain 
and a myocardial infarction in September 1994.  In October 
1994, he had percutaneous transluminal coronary angioplasty 
of the right coronary artery.  The lesion was 90 percent and 
successfully reduced, although he developed a spiral 
dissection.  He had intra-aortic 
balloon counterpulsation for two days.  He was discharged 
later that month in stable condition.  He subsequently had 
chest pain and was hospitalized again in early November 1994 
and underwent repeat catheterization.  In addition, he had 
partially successful balloon plastering of the spiral 
dissection.  A subsequent attempt of stent placement was 
unsuccessful because of the tortuosity of his right coronary 
artery and the disintegration of the Flex stent.

At a personal hearing in April 1996 before a hearing officer 
at the RO, the veteran testified that he was told by VA 
doctors that there was less risk to the procedure he had in 
October 1994 than there really was.  He stated that the 
angioplasty caused the spiral dissection.  According to the 
veteran, the procedure failed and he had a lot of chest pain 
about one week after the procedure and was in bad shape.  He 
went to a VA medical facility and was helicopter to another 
VA hospital where he stayed for about one week and then was 
transferred to another VA hospital for treatment.

VA medical records show that the veteran was hospitalized in 
May 1996.  The pertinent diagnoses were near syncope 
secondary to hypotension and sick sinus syndrome, and 
coronary artery disease.  The veteran's near syncope was felt 
to probably be due to hypotension secondary to his 
medications.

The veteran was hospitalized again in June 1996 and the VA 
records show that the pertinent diagnoses were probable acute 
myocardial infarction, coronary artery disease, sick sinus 
syndrome, and history of syncope from hypotension and sick 
sinus syndrome.

A VA examination in August 1996 showed that the veteran had 
known arteriosclerotic heart disease with angina pectoris.  
The examiner noted that the veteran was not service connected 
for arteriosclerotic heart disease.  The veteran reported 
that his angina had become worse since his surgery in October 
1994.  He further reported that he had frequent chest pain if 
he was hurrying.  The veteran reported that he had left leg 
pain  A chest x-ray showed no significant change in overall 
appearance since the May 1996 study.  The heart was within 
normal limits.  
No infiltrates were identified.  Evidence of healed 
granulomatous disease was again seen.  Calcium was present in 
the aortic wall.  The diagnoses were arteriosclerotic heart 
disease, status post myocardial infarction, status post 
percutaneous transluminal coronary angioplasty of the right 
coronary artery; sinus sick syndrome; paroxysmal atrial 
fibrillation, by history; and history of 
hypercholesterolemia.  The examiner noted that there was no 
association between the complaints of left leg pain and the 
cardiac catheterization and subsequent spiral dissection.  
The examiner noted that the veteran had stated that he had 
worse symptoms from his angina pectoris since the procedure 
in October 1994 than before.  However, the prior lesion was 
reported as 90 to 95 percent.  The examiner noted that he did 
not know if the veteran had had subsequent angiograms or if 
he had restenosed the right coronary artery.  There was a 
possibility that the veteran had since developed a 100 
percent stenosis of the right coronary artery, and if so, 
that could be what had caused the veteran's angina pectoris 
to be worse.

A VA examination in December 1998 was conducted by a 
cardiologist.  The veteran reported that he had been unable 
to work since the 1994 angioplasty.  He further reported that 
when he attempted to do any exertional work, he got chest 
discomfort which was felt to be angina pectoris.  The 
examiner felt that the veteran had chronic stable exertional 
angina pectoris where he became symptomatic a couple of times 
a week with much exertion.  According to the examiner, the 
veteran had coronary artery disease with chronic stable 
exertional angina which significantly limited his activity 
and would prevent him from being able to do any type of work 
requiring any physical activity of any significance.  In 
terms of ordinary daily activities, the veteran could 
accomplish them as long as the amount of the exertion was 
limited and kept to a fairly low level.

Another VA examination in January 2000 showed that the 
examiner had reviewed the veteran's claims file.  The veteran 
reported that since the angioplasty in October 1994, he had 
had symptoms of exertional sharp chest discomfort with 
occasional tingling in both arms and legs.  The veteran 
reported that the discomfort was non-radiating but increased 
in severity with exertion that was relieved with rest.  The 
examiner noted that the veteran lived alone and was able to 
perform his activities of daily living which included 
chopping wood, tending to a garden, and walking great 
distances (as much as 10 miles a day) without any significant 
difficulty.  The veteran reported, however, that he had to 
pace himself and that if he hurried, he tended to have 
anginal symptoms typically relieved with nitroglycerin.  The 
veteran reported that over the past five years since his 
myocardial infarction, he had to be hospitalized 
approximately three times because of chest discomfort.  Over 
the past two years, however, he had had no hospital 
admissions and his anginal symptoms had been quite stable.  
The examiner noted that the veteran had no report of 
orthopnea, paroxysmal nocturnal dyspnea, palpitations, 
syncope, pre-syncope, or edema.  The veteran ambulated 
without any acute distress.  An electrocardiogram revealed 
normal sinus rhythm with rate of 60 beats per minute the PR 
interval was 145 milliseconds.  The QRS axis was normal.  
There were no ST or T wave abnormalities present.  There were 
some premature atrial contractions present.  The examiner's 
assessment was that the veteran's anginal symptoms were 
somewhat minimal and might be related to modification of his 
lifestyle.  However, the veteran was quite functional and his 
symptoms had not changed in the past two years.  The veteran 
was to continue his current medical therapy.


II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has now provided the veteran appropriate 
VA examinations.  There is no evidence indicating that there 
has been a material change in the severity of his service-
connected condition since he was examined in January 2000, 
and sufficient evidence is of record to rate the service-
connected disability properly.  It appears that the RO has 
obtained the veteran's VA treatment records.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his post-operative spiral dissection of the 
right coronary artery.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1 and 4.2 (2000).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased 
rating is at issue, the present level of the disability is 
the primary concern).  Such staged ratings are not subject to 
the provisions of 38 C.F.R. § 3.105(e), which generally 
requires notice and a delay in implementation when there is 
proposed a reduction in evaluation that would result in 
reduction of compensation benefits being paid.  Fenderson, 12 
Vet. App. at 126.  The Board will consider all evidence in 
determining the appropriate evaluation for the veteran's 
service-connected disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The veteran is evaluated under Diagnostic Code 7199-7110 at 
20 percent.  Diagnostic Code 7199 indicates that the 
veteran's disability has been evaluated by analogy to the 
condition listed in Diagnostic Code 7110.  See 38 C.F.R. 
§ 4.27 (2000).  When an unlisted condition is encountered, it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2000).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating diseases 
of the arteries and veins.  This amendment was effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the veteran's claim for a 
higher rating must be evaluated under both the old and new 
criteria to determine which version, if either, is most 
favorable to his claim.

The RO considered both the old and new regulations and the 
veteran was provided information as to the criteria of those 
regulations in the November 2000 Supplemental Statement of 
the Case.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to January 12, 
1998, Diagnostic Code 7110 for an aortic aneurysm provided a 
minimum disability rating of 20 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (1997).  If exertion and exercise were 
precluded as a result of the aortic aneurysm, a 60 percent 
disability rating was warranted.  Id.  A 100 percent 
disability rating was assigned after establishment of the 
diagnosis where there were markedly disabling symptoms and 
for one year after surgical correction (with any type of 
graft).  Id.  Any residuals of graft insertion were rated 
according to findings and symptoms under the most appropriate 
analogous diagnostic code.  Id.

Under the rating criteria in effect from January 12, 1998, 
Diagnostic Code 7110 provides a 60 percent disability rating 
where an aortic aneurysm precludes exertion.  38 C.F.R. § 
4.104, Diagnostic Code 7110 (2000).  A 100 percent disability 
rating is warranted where the aortic aneurysm is five 
centimeters or larger in diameter, or; if symptomatic, or; 
for indefinite period from date of hospital admission for 
surgical correction (including any type of graft insertion).  
Id.  Any residuals of surgical correction are evaluated 
according to the affected organ systems.  Id.

The commentary to the revised regulations indicated that the 
minimum 20 percent disability rating for an aortic aneurysm 
was eliminated because it was preferable to 
evaluate the actual residuals of this condition rather than 
provide a minimum evaluation.  62 Fed. Reg. 65215 (Dec. 11, 
1997).  It was noted that there are a wide range of possible 
complications and residual disability following surgical 
correction of an aortic aneurysm, and some would warrant a 
higher or lower rating than the previous minimum of 20 
percent.  Id.

The Board has reviewed all the pertinent evidence in this 
case, which consists of the veteran's VA treatment records 
from 1994 to the present, VA examination reports, the 
veteran's written statements, and the veteran's hearing 
testimony.  After reviewing the evidence, the Board finds for 
the reasons set forth below that the veteran's impairment 
from his service-connected post-operative spiral dissection 
of the right coronary artery does not warrant assignment of a 
disability rating higher than 20 percent under either the 
former or current set of rating criteria provided in the VA 
Schedule for Rating Disabilities to evaluate his claim.

The Board observes that service connection is not in effect 
for arteriosclerotic heart disease and that functional 
impairment due to this condition cannot be considered in 
evaluating service-connected post-operative spiral dissection 
of the right coronary artery. Under both the former and the 
current rating criteria under Diagnostic Code 7110, the next 
higher rating above 20 percent is 60 percent, and to be 
entitled to 60 percent the service-connected aortic 
disability must preclude exertion (and exercise under the 
former criteria).  At the hearing in April 1996, the veteran 
basically testified that he had more functional impairment 
after the surgical procedure in 1994 in which he developed 
spiral dissection of the right coronary artery than before 
that procedure at a VA hospital.  The examiner at the 
December 1998 VA examination noted that although the 
veteran's chronic stable angina pectoris, linked with 
nonservice-connected coronary artery disease, significantly 
limited him from being able to do any type of work requiring 
physical activity of any significance, he also noted that the 
veteran could do his ordinary daily activities as long as the 
amount of exertion was limited and kept to a fairly low 
level. Further, the results of the January 2000 examination 
indicate that the veteran was not precluded from exertion or 
exercise.  The examiner noted that the veteran was able to 
perform the activities of his daily living which included 
chopping wood, tending to a garden and walking great 
distances, as much as 10 miles a day, without any significant 
difficulty.  This evidence clearly shows that the veteran, 
although he may have to pace himself, is not precluded from 
exertion or exercise.  Accordingly, the claim for an 
evaluation in excess of 20 percent, under the old rating 
criteria, is denied. The evidence is nor so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, 
Diagnostic Code 7110.











ORDER

Entitlement to a disability rating higher than 20 percent for 
post-operative spiral dissection of the right coronary artery 
is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

